, Case 4:20-cv-03675 Document 1 Filed on 10/26/20 in TXSD Page 1 of 11

Pra Se 14 (Rev. 12/16) Complaint for Viclation of Civil Rights (erisoner) © x / Gl A AC

UNITED STATES DISTRICT COURT eS See,
for the ~

Se bees District of 72 2AS OCT 26 2020

Lousti{rivision

Case No.

avid J, Bradley, Clerk of Court

 

a7
— (\\ A Sf) en / _ 4 V A Lf. AR (to be filled in by the Clerk's Office)
Plaintiffs)
OP rite the full name of each plaintiff who Is fillng tls complaint.
ifthe names of all the ptalntiffs cannos fit in the space above,
please write “see attached” in the space and attach an additional
page with the full list of acunes.)
oY.

ES Baw Zale

Defendani(s)
OFrite the full name of each defendant who fs being sued. Ifthe
names of all the defendants cannot fil in the space above, pleasa __
write “see auiached” in the space and atiach an additional page
with she fill list of names, Do not tuclude addresses here.) .

{

a]
fe ee ee ee ee ee ee ee ee ee

COMPLAINT FOR VIOLATION OF CIVIL RIGHTS |
(Prisoner Complaint 3, aan _ f
& ot npta ) Elid ALAA .

ade

 

“NOTICE

Federal Rutes of Civil Procedure 5.2 addresses the privacy and security concerns resulting from public access to
electronic court files, Under this rule, papers filed with the court should or contain: an individual’s full social
security number or full birth date; the full name of'a person known to be a minor; or a complete financial account
number. A filing may include only: the last four digits of a social security number; the year of an individual's
birth; a minor's initials; and the last four digits of a financial account number.

Except as noted in this form, plaintiff need not send exhibits, affidavits, grievance or witness statements, or any
other materials to the Clerk's Office with this complaint.

In order for your complaint to be filed, it must be accompanied by the filing fee or an application to proceed in
forma pauperis. :

 

 

 

Page lof 1!

 

eet
Case 4:20-cv-03675 Document 1 Filed on 10/26/20 in TXSD Page 2 of 11

Pro Se i4 (Rev, 12/16) Complaint for Violation of Civil Rights (Prisoner)

L The Parties to This Complaint

A The Plaintiffs)

 

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

needed,
Name
All other names by which
you have been known:
1D Number
Current Institution
Address

B. The Defendant(s)

LANICL Levals-

 

OO SOS FFL
HALLLS Carty A

L260 BAKCL

ZOUUspay  Zemas ZOO 2

City State Zip Code

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. Make sure that the defendant(s)
listed below are identical to those contained in the above caption. For an individual defendant, include
the person’s job or title (known) and check whether you are bringing this complaint against them in their
individual capacity or official capacity, or both. Attach additional pages if needed.

Defendant No. |
Name
Job or Title (fknown)
Shicld Number
Employer
Address

Defendant No. 2
Name
Job or Title fifknown)
Shield Number
Employer
Address

Ed Lowa fez

SK ELAL LE

 

hows pop = Aepe $f OFFICE.
Sw OO LALO
Hoos fo! 7X 777603

City tale Zip Code ~
Individual capacity rote capacity

 

 

 

 

 

 

City Sinte Zip Code
Cr] Individual capacity EC] Official capacity

Page 2of 11

 

 

ER SE TES eure ERENT RAP PS nc rParaac pen

ecto hee

 

apt
Case 4:20-cv-03675 Document 1 Filed on 10/26/20 in TXSD Page 3 of 11

 

Pro Se 14 (Rev. 12/16) Complaint for Violotion of Civil Rights (Prisoner)

Defendant No. 3
Name
Job or Title (fkaown)
Shield Number
Employer
Address

 

 

 

 

 

 

City State “Zip Code
Cc) Individual capacity C] Official capacity

Defendant No. 4
Name
Job or Title (known)
Shield Number
Employer
Address

 

 

 

 

 

 

City State Zip Cade
[] individual capacity [7] Official capacity

If, Basis for Jurisdiction

Under 42 U.S.C. § 1983, you may sue state or local officials for the “deprivation of any rights, privileges, or
immunities secured by the Constitution and [federal laws]. Under Bivens v, Six Unknown Named Agents of
Federal Bureau of Narcotics, 403 U.S. 388 (1971), you may sue federal officials for the violation of certain
constitutional rights.

A. Are you bringing suit against (check all that apply):
[_] Federal officials (a Bivens claim)

State or local officials (a § 1983 claim)

B. Section 1983 allows claims alleging the “deprivation of any rights, privileges, or Immunities secured by
the Constitution and {federal laws].” 42 U.S.C. § 1983. [f you are suing under section 1983, what
federal constitutional or statutory right(s) do you claim is/are being violated by state or local officials?

THE STH Ancudnert’ ~ Cul, ‘aul Mn kkeval Anthro

Cc, Plaintiffs suing under Bivens may only recover for the violation of certain constitutional rights. If you
are suing under Bivens, what constitutional right(s) do you claim is/are being violated by federal
officials?

 

  

Page Jof 1

ipa a ee a ee eee aerate te

 
Case 4:20-cv-03675 Document 1 Filed on 10/26/20 in TXSD Page 4 of 11

Pro Se l4 {Rev. 12/16) Complaint for Violation of Civil Rights {Prisarer)

 

 

D. Section 1983 allows defendants to be found liable only when they have acted “under color of any
statute, ordinance, regulation, custom, or usage, of any State or Territory or the District of Columbia.”
42 U.S.C, § 1983. If you are suing under section 1983, explain how each defendant acted under color
of state or Jocal law. If you are suing under Bivens, explain how each defendant acted under color of
federal iaw, Attach additional pages if needed,

7  ——

Fear fell To hott cD pascd Accom clete Pkt Bhiwh

HL Prisoner Status

a whether you are a prisoner or other confined person as Follows feleck ail that apply):
Pretrial detainee

Civilly committed detainee
lmmigration detainee
Convicted and sentenced state prisoner

Convicted and sentenced federal prisoner

OOOO0

Other (explain)

 

TV. Statement of Claim

State as briefly as possible the facts of your casc. Describe how each defendant was personally involved in the
alleged wrongful action, along with the dates and locations of all relevant events. You may wish to include
further detalls such as the names of other persons involved in the events giving rise to your claims. Do not cite
any cases or statutes. (f more than one claim is asserted, number cach claim and write a short and plain
statement of each claim in a separate paragraph. Attach additional pages if needed.

 

A, If the events giving rise to your claim arose outside an institution, describe where and when they arose,

W/A i

 

B. If the events giving rise to your claim nese? in an institution, describe where and when they arose.
Lin Jt AfKIS Co ute Fe = Tal LS erihal 10 / Y Sa Li Loo, 34/

Lo Aiioon Tey 2026 FO feosoT On bet, 2020

Page 4 of It

 

é
#
i
f
£
#
f

 

sa creche ntenetieenecer
Case 4:20-cv-03675 Document 1 Filed on 10/26/20 in TXSD Page 5 of 11

Pro Se 14 (Rev. 17/16) Complaint for Violation of Civil Rights (Prisoner)

Cc What date and approximate time did the events giving rise to your claim(s) occur?

boo Say 20.20 Teh, - Och ha 2020 0+ $00
Anl f2O0 Ta,/%

D. What are the facts underlying your claim(s)? (For example: What happened to you? Who did what?
Was anyone else involved? Who else saw what happened?)

Dvn blerid py LaF 2g anda Ln os% cong he rh, Bhd ry
Risk 298 Hue ”A bL/o Coma, Fyn jprral Se IF oko Shad! OVO
a WZ Fe inasc a Is apsel Palen ) Mow sed, A LL frouseck AQ nt Ga nRiaZs
ps, y Ja fide we PK GPeurger Otgbentl ritbas, Foc ed vO < fees ow FP a4S
Derrek Necks cal @00ome Facond, POA Ch C0008 od reat Pok,
Lucca Fo COAVE On VI ATTE Woo? PISS ESTP RO TO PES SRATRG rs 7S 4
V. — Injuries

 

If you sustained injuries related to the events alleged above, describe your injuries and state what medical
treatment, ifany, you required and did or did not receive. .
L Fellow (Ree And? 19 vkre Phot 20K ih LW Hallways
R, 42 rredl SPoLroat Far [Php QA nw See cra/ AOS? A9;
2 HY Oonczete. Silk Avot Sph Ff pore fead oper .
4 ‘ 4 _
Y, Ins enol le FO Loser. Kr OSK Ho 2 pox SPL pK FRA 0A

hex Cuaplaricte bon tr Lloctase,

VI. Relief

State briefly what you want the court to da for you. Make no legal arguments. Do not cite any cases or statutes.
if requesting money damages, include the amounts of any actual damages and/or punitive damages claimed for
the acts alleged. Explain the basis for these claims.

 

A, Za Ces Apu) Sz S42 POSS Blend rem a 20 fw LruetaS AopcleF Fo
3, J vels me wet Fox. Le /; baxaHe Zo tFerx vce ~ She nvell 130.26

$, Juctg ment ter farlie te fed rn benecol Sip la Fin

Ss; & =, EEO), C200 (A ve a Lh Le logpe) Aer Cee LOnWAG ER

. &f x Lo ‘ . ~
G fs Ce C8), (Anvor YArLhs ne) Ainr Kr 2 A) pt (AS ay

/, Dc Lax tory ~ ceby 27254 wwsF » Jae J fae Lea V5 accomedyte Llu nae |

Page Sof 1

 

|

 
Pro Se 14 (Rev, 12/18) Compla int for Violatinn of Civil Rights (Prisoner)

VIL

Case 4:20-cv-03675 Document 1 Filed on 10/26/20 in TXSD Page 6 of 11

Exhaustion of Administrative Remedies Administrative Procedures
The Prison Litigation Reform Act (“PLRA"), 42 U.S.C. § 1997e(a), requires that “{nJo action shall be brought

with respect to prison conditions under section 1983 of this title, or any other Federal law, by a prisoner confined

in any Jall, prison, or other correctional facitity until such administrative remedies as are avaliable are
exhausted.”

Administrative remedies are also known as grievance procedures, Your case may be dismissed if you have not
exhausted your administrative remedies,

A, Did your claim(s) arise while you were confined in a jail, prison, or other correctional facility?

Aves
[_] Neo

if yes, name the jail, prison, or other correctional facility where you were confined at the time of the
events giving rise to your claim(s).

Hee, { Co © A, =P tel - £2 Ag ZS, Le Sarre

B. Does the jail, prison, or other correctional facility where your claim(s) arose have a grievance
ee
Yes
L] ne

C] Do not know

Cc. Does the grievance procedure at the jail, prison, or other correctional facility where your claim(s) arose
cover soine_or all of your claims?

Yes

LJ no

CJ Do not know
If yes, which claim(s)? Ab. To OAc ve. Mee ha L ZOLvee OA oPPCL_

_\ 4 Lo Kee ohh. ATL

 

Page 6 of 11

 

 

 
Case 4:20-cv-03675 Document 1 Filed on 10/26/20 in TXSD Page 7 of 11

Pro Se 14 (Rev 12/16) Complaint for Violation of Civil Rights (Prisoner)

D. Did you file a grievance in the jail, prison, or other correctional facility where your claim(s) arose
concerning the facts relating to this complaint?

Cra
[] No

If no, did you file a grievance about the events described in this complaint at any other jail, prison, or
other correctional facility?

C) Yes
‘im No A JA

E. Ifyou did file a grievance:

 

1. Where did you file the grievance? / yo Yo
CH 10/9/2022 44 fmine @uvty I*
JON T/ 2) 20

 

2. What did you claim in your grievance?
J, Ele bees E-oSves

aX. 40 OS eS ~ 22 472d) Nebroa/ 4 LL
XS, Tn2negah 4 pba%e ol fb

 

3. What was the result, ifany?

J) FoksX4 Bxrevaace Ao WM f feo cess WV aber. 6A nth
Fk wr Arded! Sf? CSte te froaroe K~* AT
2) k f, Ld! - See oad Dt CUAL E Le ‘Celvins OXKL AACE a

 

4, What steps, ifany, did you take to appeal that decision? Is the grievance process completed? If
not, explain why not, (Describe all efforts to appeal to the highest level of the grievance process.)

ZL Ay feel PSH Coke ec Arto Ory 10/0 8f 2H

Gia Gx. are A Ime. sary eh Leastecati |)

Page 7 of 14

 

 

ae a erm RR oper reopen meee

een peer

 
Case 4:20-cv-03675 Document1 Filed on 10/26/20 in TXSD Page 8 of 11 '

Pro Se 14 {Rev 12/16} Complain for Vioiation of Civil Rights (Prisoner)

 

F, [Fyou did not file a grievance:

1. ifthere are any reasons why you did not file a grievance, state them here:

WA

2. Ifyou did not file a grievance but you did inform officials of your claim, state who you informed,
when and how, and their response, if any:

Uh

a. Please set forth any additional information that is relevant to the exhaustion of your administrative
remedies,

Spoke uo) Sih Ennced on 61K Fhoor

 

 

(Note: You may attach as exhibits to this complaint any documents related to the exhaustion of your
adininistrative remedies.)

VILL «Previous Lawsults

The “three strikes rule” bars a prisoner from bringing a civil action or an appeal in federal court without paying
the filing fee if that prisoner has “on three or more prior occasions, while incarcerated or detained in any facility,
brought an action or appeal in a court of the United States that was dismissed on the grounds that it is frivolous,
malicious, or fails to state a claim upon which relief may be granted, unless the prisoner is under imminent
danger of scrious physical injury.” 28 U.S.C, § 1915(g).

To the best of your knowledge, have you had a case dismissed based on this “three strikes rule"?
Oj Yes j
(Zino

if yes, state which court dismissed your case, when this occurred, and attach a copy of the order if possible. |

 

yer epee emrenacin

Page Sof th

 

 
. Case 4:20-cv-03675 Document 1 Filed on 10/26/20 in TXSD Page 9 of 11

 

 

A, Have you filed other lawsuits in state or federal court dealing with the same facts involved in this
action?

CO

che

Yes

B. If your answer to A is yes, describe cach lawsuit by answering questions 1 through 7 below. (If there is
more than one lawsuit, describe the additional lawsults on another page, using the same formal.)

Parties to the previous lawsuit

Plaintiffs) 1 iu LA.

Defendant(s)

 

 

 

 

 

 

 

2. Court (iffederal court, name the district; if state court, name the county and State)
3. Docket or index number
4. Name of Judge assigned to your case
5. Approximate date of filing lawsuit
6. Is the case still pending?
7] Yes
[Jno
If no, give the approximate date of disposition.
7. What was the result of the case? (For example: Was the case dismissed? Was judgment entered
in your favor? Was the case appealed?)
c. Have you filed other lawsuits in state or federal court otherwise relating to the conditions of your
imprisonment?

MO

Page 9of 11

 

ee eee ee eae

 

 
Pro Se 14

dD.

aa

Case 4:20-cv-03675 Document 1 Filed on 10/26/20 in TXSD Page 10 of 11

12/16) Compla:nt for Violation of Crvil Riehts {Prisoner}

L] Yes |
Gc

If your answer to C is yes, describe each lawsuit by answering questions | through 7 below. (If there is
nore than one lawsuit, describe the additional lawsuits an another page, using the same format.)

|, Parties to the previous lawsuit
Plaintiff{s)
Defendant(s)

 

 

2. Court (iffederal court, name the district; if state court, name the county and State)

3. Docket or index number / / / Ll]
: ” UV. |

4. Name of Judge assigned to your case /

 

 

 

5. Approximate date of filing lawsuit

 

6. Is the case stil] pending?

LC] Yes
[] No

If no, give the approximate date of disposition

 

7. What was the result of the case? (For example: Was the case dismissed? Was judgment entered
in your favor? Was the case appealed?)

 

Page IQ af ft

ERE eran men nei apace Nore RE RRATRETE TS oe Sn apna

 
. Case 4:20-cv-03675 Document 1 Filed on 10/26/20 in TXSD Page 11 of 11 :

 

 

IX,  Certifieation and Closing

Under Federal Rule of Civil Procedure 11, by signing below, | certify to the best of my knowledge, information,
and bellef that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely haye evidentiary support after a reasonable ;
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the i
requirements of Rule t1.

ete I RatnNE NPT TES ene nee enn step see

A. For Parties Without an Attorney

T agree to provide the Clerk’s Office with any changes to my address where case—related papers may be
served, | understand that my failure to keep a current address on file with the Clerk's Office may result
in the dismissal of my case.

Date of signing: x / O /1 ¢ [2b26 )

Signature of Plaintiff ~ ‘
Printed Name of Plaintiff ==... .() 7. f S)aaved 24g M4
Prison Identification # OOO ny \

2 Rae top negncrmegervrin

 

 

 

Prison Address S21) fe wi Kon ¢ A,
Hasan! TK 27 6OQ i
Ciry State Zip Code i

6. For Attorneys

 

 

 

 

Date of signing: fe

Signature of Attorney (

Printed Name af Attomey SN

Bar Number _—:

 

Name of Law Firm

 

 

 

 

 

Address }
City State Zip Code ‘
Telephone Number :
E-mail Address \
m_

Poge Li of {1
